                      Case: 1:12-cv-01132 Document #: 561-5 Filed: 11/16/18 Page 1 of 3 PageID #:8511




DEFENDANTS’ OBJECTIONS TO PARALEGAL FEES

 Date of Service   Paralegal / page # / Line #   Description                                  Hours   Basis for objection
 10/9/2015         Hamilton 1/1                  Email from TH opening file                   0.1     Appearance wasn’t filed for TH until
                                                                                                      1/20/2016
 10/12/2015        Hamilton 1/ 2                 Create trial file                            0.3     Appearance wasn’t filed for TH until
                                                                                                      1/20/2016
 7/25/2017         Hamilton 1/ 5                 Review email                                 0.1     Vague, excessive, unnecessary
 9/9/2013          Means 1/ 4, 6                 Telephone calls to Lecharn Lewis and Shawn   0.3     Clients in separate case settled by
                                                 Smith                                                counsel with each side bearing their
                                                                                                      own costs and fees
 1/31/2014         Means 2/8                     Draft FOIA request to OEMC                   0.5     Discovery violation as materials
                                                                                                      never produced; duplicative of
                                                                                                      hours billed by attorneys
 2/14/2014         Means 2/10                    Send FOIA request to OEMC                    0.4     Discovery violation as materials
                                                                                                      never produced; duplicative of
                                                                                                      hours billed by attorneys
 5/22/2013         Kaliski 2/9, 10               Telephone calls                              0.2     Vague, unnecessary, excessive
 6/12/2013         Kaliski 2/34                  Draft and send FOIA to Chicago Police        0.5     Discovery violation as materials
                                                 Department                                           never produced
 6/13/2013         Kaliski 2/35                  Draft and send FOIA to LAPD                  0.3     Discovery violation as materials
                                                                                                      never produced; duplicative of
                                                                                                      hours billed by attorneys
 6/20/2013         Kaliski 2/41                  Draft and send FOIA to OEMC                  0.3     Discovery violation as materials
                                                                                                      never produced; duplicative of
                                                                                                      hours billed by attorneys
 7/1/2013          Kaliski 3/8                   Telephone conference with Shawn Smith        0.1     Witness was previously represented
                                                                                                      by counsel; witness was subject of
                                                                                                      multiple motions due to inability of
                                                                                                      defense to serve him for his
                                                                                                      deposition
 7/1/2013          Kaliski 3/9                   Telephone conference with Lecharn Lewis      0.1     Witness was previously represented
                                                                                                      by counsel; witness was subject of
                                                                                                      multiple motions due to inability of

                                                                       1
               Case: 1:12-cv-01132 Document #: 561-5 Filed: 11/16/18 Page 2 of 3 PageID #:8512




                                                                                            defense to serve him for his
                                                                                            deposition
7/26/2013   Kaliski 3/36                 Telephone conference with CPD Sgt.           0.2   Vague, unnecessary
7/26/2013   Kaliski 3/37                 Fax to ERPS                                  0.1   Vague, unnecessary
7/26/2013   Kaliski 3/38                 Review documents from IPRA                   1.3   Vague
7/29/2013   Kaliski 3/ 40                Schedule visit to ERPS                       0.3   Vague
8/23/2013   Kaliski 4/24                 Telephone conference with Shawn Smith        0.1   Witness was previously represented
                                                                                            by counsel; witness was subject of
                                                                                            multiple motions due to inability of
                                                                                            defense to serve him for his
                                                                                            deposition
8/23/2013   Kaliski 4/25                 Telephone conference with Lecharn Lewis      0.1   Witness was previously represented
                                                                                            by counsel; witness was subject of
                                                                                            multiple motions due to inability of
                                                                                            defense to serve him for his
                                                                                            deposition
8/27/2013   Kaliski 4/29                 Telephone conference with Lecharn Lewis      0.1   Witness was previously represented
                                                                                            by counsel; witness was subject of
                                                                                            multiple motions due to inability of
                                                                                            defense to serve him for his
                                                                                            deposition
8/29/2013   Kaliski 4/32                 Locate settlement paperwork for Pleas case   0.4   Unrelated to the prosecution of this
                                                                                            lawsuit; unnecessary
9/16/2013   Kaliski 4/36 – 37, 39, 41,   Telephone calls with Lecharn Lewis and       0.5   Witness was previously represented
9/17/2013   46                           family                                             by counsel; witness was subject of
9/18/2013                                                                                   multiple motions due to inability of
9/19/2013                                                                                   defense to serve him for his
9/23/2013                                                                                   deposition
9/23/2013   Kaliski 4/45                 Telephone call with Shawn Smith              0.1   Witness was previously represented
                                                                                            by counsel; witness was subject of
                                                                                            multiple motions due to inability of
                                                                                            defense to serve him for his
                                                                                            deposition


                                                               2
                Case: 1:12-cv-01132 Document #: 561-5 Filed: 11/16/18 Page 3 of 3 PageID #:8513




9/23/2013    Kaliski 5/1, 15        Emails and meeting with Lecharn Lewis       0.2   Witness was previously represented
9/24/2013                                                                             by counsel; witness was subject of
                                                                                      multiple motions due to inability of
                                                                                      defense to serve him for his
                                                                                      deposition
9/24/2013    Kaliski 5/ 9, 29       Phone calls with Shawn Smith                0.2   Witness was previously represented
10/17/2013                                                                            by counsel; witness was subject of
                                                                                      multiple motions due to inability of
                                                                                      defense to serve him for his
                                                                                      deposition
9/24/2013    Kaliski 5/11           Review documents regarding Keith Thornton   0.3   Vague; duplicative of attorney billing
                                                                                      entries
10/21/2013   Kaliski 5 / 36         Redact employment records for defendants    0.8   Vague entry
11/1/2013    Kaliski 5/37           Draft and send letter to LAPD               0.5   Vague; documents never produced
                                                                                      in discovery
11/4/2013    Kaliski 5/38           Conference with Tyrone Jones                0.1   Witness was previously represented
                                                                                      by counsel; witness was subject of
                                                                                      multiple motions due to inability of
                                                                                      defense to serve him for his
                                                                                      deposition
11/19/2013   Kaliski 5/42           Prepare Google maps                         1.8   Duplicative of attorney billing
                                                                                      entries
2/13/2014    Kaliski 6/26           Review FOIA request results                 0.8   Documents never produced in
                                                                                      discovery
10/9/2015    Kaliski 7/23           Draft FOIA request to LAPD                  0.5   Documents never produced in
                                                                                      discovery; duplicative of attorney
                                                                                      billing entries
10/13/2015   Kaliski 7/25           Draft motion to add appearance of Torreya   0.3   Duplicative billing
                                    Hamilton




                                                          3
